        Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 1 of 11 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 NATHANIEL PHILLIPS,
                                                        CIVIL ACTION
 Plaintiff,

 v.                                                     COMPLAINT 1:20-cv-05040

 VALOR INTELLIGENT PROCESSING,
 LLC,                                                   JURY TRIAL DEMANDED

 Defendant.

                                            COMPLAINT

         NOW COMES NATHANIEL PHILLIPS (“Plaintiff”), by and through his undersigned

attorney, complaining as to the conduct of VALOR INTELLIGENT PROCESSING, LLC

(“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. and the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq. for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in this District

and all of the events or omissions giving rise to the claims occurred in this District.

                                                PARTIES

      4. Plaintiff is a consumer, over 18 years of age, and is domiciled in Chicago, Illinois.
                                                    1
      Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 2 of 11 PageID #:2




    5. Defendant is a third party debt collection service with its principal place of business located

at 6703 Southpoint Drive North, Suite 300, Jacksonville, Florida 32216. Defendant regularly

collects, or attempts to collect, defaulted debts from consumers located within the State of Illinois.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers at all

times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. In or around July 2020, Defendant began placing collection calls to Plaintiff’s cellular

telephone number (312) XXX-6142, in an attempt to collect on an alleged debt unknown to

Plaintiff (“alleged debt”).

    8. Plaintiff was the sole subscriber, owner, possessor, and operator of the cellular telephone

ending in 6142.

    9. Upon information and belief, Defendant acquired the rights to collect upon the alleged debt

after it went into default.

    10. On July 16, 2020, Plaintiff answered a call from Defendant and spoke with a representative.

In this call, Defendant’s representative informed Plaintiff that Defendant was seeking to collect on

a debt. Subsequently, during the call, Plaintiff informed Defendant’s representative that he did not

wish to receive any further calls.

    11. Despite Plaintiff’s request for the calls stop, Defendant continued to call Plaintiff on his

cellular phone.

    12. Some examples of calls Defendant made to Plaintiff include, but are not limited to, the

following dates and times: July 22, 2020 at 11:10 a.m., July 24, 2020 at 10.27 a.m., July 24, 2020




                                                  2
       Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 3 of 11 PageID #:3




at 3:30 p.m., July 27, 2020 at 9:56 a.m., July 27, 2020 at 4:10 p.m., July 28, 2020 at 1:58 p.m.,

July 28, 2020 at 4:40 p.m., and July 30, 2020 at 3:16 p.m.

    13. On July 31, 2020, Plaintiff answered another call from Defendant from a male

representative. Plaintiff informed Defendant’s representative that he had already informed

Defendant that he did not wish to receive any further calls. However, Defendant’s representative

responded something to the effect of “I must verify that this is Nathaniel Phillips because you have

a debt that is owed and you must pay it.” Plaintiff then asked Defendant the name of his firm to

which Defendant’s representative responded “Valor Intel.”

    14. During the call, Plaintiff then asked Defendant, again, not to call him but also advised that

Plaintiff would be open to receiving either emails or regular mail from Defendant so that Plaintiff

can fully review the matter. Defendant’s representative agreed to sending emails or using regular

mail rather than continuing to call Plaintiff on his cellular phone. Defendant’s representative

finished the call by stating something to the effect of “You have a debt from QVC1 and I want to

know how you would like to pay it.” In response, Plaintiff advised Defendant that he has no

knowledge of any debt owed to QVC.

    15. Despite the above second request for the calls to cease, Defendant continued to call Plaintiff

on his cellular phone.

    16. Other examples of calls Defendant made to Plaintiff include, but are not limited to, the

following dates and times: August 3, 2020 at 2:28 p.m., August 4, 2020 at 11:20 a.m., August 5,

2020 at 11:17 a.m., and August 5, 2020 at 4:35 p.m.

    17. On August 6, 2020, Plaintiff answered yet another call from Defendant. This time, Plaintiff

spoke with a female representative. Plaintiff again explained that he had already requested that he


1
 QVC, which stands for Quality Value Convenience, is an American free‐to‐air television network, and flagship
shopping channel specializing in televised home shopping. QVC is owned by Qurate Retail Group.

                                                        3
      Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 4 of 11 PageID #:4




no longer receive calls from Defendant, but Defendant’s representative insisted on wanting to

know whether she was speaking with Plaintiff. Plaintiff then inquired as to the purpose of the call

to which Defendant’s representative stated “It is a personal matter, and I need to speak with

Nathaniel Phillips.” Plaintiff responded that if it was something of importance, why not put it in

the mail to the attention of “Nathaniel Phillips” but Defendant’s representative only responded

that she would call back at another time.

   18. True to its word, Defendant continued with the barrage of calls. After no less than three

requests for the calls to stop, additional examples of calls made by Defendant to Plaintiff’s cellular

phone include, but are not limited to, the following dates and times: August 7, 2020 at 1:55 p.m.,

August 10, 2020 at 2:35 p.m., August 11, 2020 at 3:19 p.m., August 12, 2020 at 3:43 p.m., and

August 13, 2020 at 3:07 p.m.

   19. At no time did Plaintiff ever provide his cellular telephone number to Defendant or

otherwise consent to receiving calls from Defendant.

   20. Nonetheless, Defendant placed, or caused to be placed, dozens and dozens of harassing

phone calls to Plaintiff’s cellular telephone.

   21. In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

   22. Specifically, there would be an approximate 3-second pause between the time Plaintiff said

“hello,” and the time that a live agent came on the line.

   23. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system, a telephone dialing system commonly used in the

debt collection industry to collect defaulted debts.




                                                  4
      Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 5 of 11 PageID #:5




   24. Upon information and belief, Defendant’s telephone dialing system may have the capacity

to store, and to randomly or sequentially generate consumers’ cellular phone numbers, and to dial

those numbers.

   25. Upon information and belief, Defendant might have called Plaintiff on his cellular phone

using a telephone dialing system that had the capacity to randomly or sequentially generate phone

numbers.

   26. Upon information and belief, Defendant may have the means to identify the subscriber of

the telephone number that is stored or produced once that number has been stored or produced.

   27. Upon information and belief, Defendant’s telephone dialing system may have the capacity

to make calls to consumers’ cellular phone numbers using an artificial or prerecorded voice.

   28. Upon information and belief, Defendant’s telephone dialing system might have made calls

to Plaintiff using an artificial or prerecorded voice.

   29. Defendant has used the phone numbers (331) 321-7529, (331) 321-7575, and (331) 321-

7608 to call Plaintiff’s cellular phone, but upon information and belief, Defendant uses multiple

other phone number to contact Plaintiff.

   30. Defendant’s false representation and misleading conduct has severely disrupted Plaintiff’s

daily life and general well-being.

   31. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, emotional distress, mental anguish, and anxiety.

   32. Frustrated with the barrage of never-ending calls and concerned about the violations of his

rights and invasion of his privacy, Plaintiff was forced to seek the assistance of counsel to file this

action to compel Defendant to cease its unlawful conduct.




                                                   5
      Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 6 of 11 PageID #:6




                COUNT I - VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   33. Plaintiff repeats and realleges paragraphs 1 through 32 as though fully set forth herein.

   34. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   35. The alleged debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   36. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   37. Moreover, Defendant is a “debt collector” because it acquired rights to the alleged debt

after it was in default. 15 U.S.C. §1692a(6).

   38. Defendant used a telephone to attempt to collect the alleged debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   39. Defendant’s communications to Plaintiff were made in connection with the collection of

the alleged debt.

   40. Defendant violated §§1692c, 1692d, 1692e, and 1692f of the FDCPA.

       a. Violations of FDCPA §1692c

   41. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone

over and over (all times known to be inconvenient to Plaintiff) after he demanded that it cease

contacting him was harassing and abusive. Even after being told to stop contacting him, Defendant

continued its onslaught of phone calls with the specific goal of coercing Plaintiff into paying the

alleged debt.

   42. Furthermore, the high volume of calls shows that Defendant willfully ignored Plaintiff’s

pleas with the goal of annoying and harassing him into submission.



                                                 6
       Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 7 of 11 PageID #:7




    43. Defendant was notified by Plaintiff that its calls were not welcomed and to communicate

in writing. As such, Defendant knew its conduct was inconvenient, unwanted, and distressing to

him.

        b. Violations of FDCPA §1692d

    44. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking payment on the alleged debt. Moreover,

Defendant continued placing the relentless calls after Plaintiff put Defendant on notice that its calls

were not welcome on several occasions.

    45. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

alleged debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore, Defendant continued

to place these calls after Plaintiff repeatedly informed Defendant its calls were no longer welcome.

Specifically, Defendant placed, or caused to be placed, numerous harassing phone calls to

Plaintiff’s cellular telephone from July 2020 through the present, without his prior consent.

       c. Violations of FDCPA §1692e

    46. The FDCPA declares it a violation to make a false representation of the character, amount,

or legal status of any debt. 15 U.S.C.S. § 1692e (2)(A). Indeed, merely dunning a person who is

not legally obligated to pay the debt makes the debt collector liable under that statute as a matter

of law because it is, ipso facto, a false representation about the status or character of the debt.” See

Owens v. Howe, No. 1:04-CV-152, 2004 U.S. Dist. LEXIS 22728 (N.D. Ind. Nov. 8, 2004).

    47. Defendant violated §1692e by using false, deceptive, and misleading representation in

connection to collection of the alleged debt. It was misleading for Defendant to continue




                                                   7
        Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 8 of 11 PageID #:8




contacting Plaintiff seeking to collect on the alleged debt after Plaintiff specifically told Defendant

that he had no such knowledge of any debt owed to QVC and to contact him in writing.

   48. Furthermore, Defendant violated §1692e(10) by using false representation and deceptive

means in connection to the collection of the alleged debt. Defendant falsely represented that it

could continue to call Plaintiff regarding the alleged debt even after he made it clear that the debt

did not belong to him. Defendant’s actions were an attempt to dragoon Plaintiff into paying a debt

that did not belong to him.

           d. Violations of FDCPA § 1692f

   49. Defendant violated §1692f by using unfair and unconscionable means in attempting to

collect on the alleged debt.

   50. Specifically, Defendant unfairly attempted to collect on the alleged debt when Plaintiff did

not owe the alleged debt. Defendant’s unconscionable conduct was employed in order to trick

Plaintiff into providing information he did not wish to provide and/or make payment on the alleged

debt.

   51. Moreover, Defendant’s actions in calling Plaintiff dozens and dozens of times especially

after he asked for the calls to stop on no less than three occasions, is unconscionable.

   52. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on an alleged debt by using a false premise and incessant harassing phone calls to the

cellular phones of consumers.

   53. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.




                                                  8
      Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 9 of 11 PageID #:9




      WHEREFORE, Plaintiff, NATHANIEL PHILLIPS, respectfully requests that this
Honorable Court enter judgment is his favor as follows:
       a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned bodies of law;
       b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
           §1692k(a)(2)(A);
       c. Awarding Plaintiff actual damages, in an amount to be determined at trail, as provided
           under 15 U.S.C. §1692k(a)(1);
       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k(a)(3);
       e. Enjoining Defendant from further contacting Plaintiff seeking payment of the alleged
           debt; and
       f. Awarding any other relief as this Honorable Court deems just and appropriate.


              COUNT II - VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   54. Plaintiff restates and realleges paragraphs 1 through 32 as though fully set forth herein.

   55. Defendant placed or caused to be placed non-emergency calls, including but not limited to

the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

system (“ATDS”) without his prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   56. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   57. Upon information and belief, based on the lack of prompt human response during the phone

calls in which Plaintiff answered, Defendant used an automated dialing system to place calls to

Plaintiff’s cellular telephone.




                                                9
     Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 10 of 11 PageID #:10




    58. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

    59. Upon information and belief, Defendant’s phone system has the capacity to store telephone

numbers to be called, and the capacity to dial those numbers using a random or sequential number

generator.

    60. There would be no reason for Defendant to continue to contact Plaintiff, especially after

having been notified to cease all telephone communications. Yet, Defendant’s ATDS continued to

keep Plaintiff’s phone number stored, causing its system to auto-dial the number dozens of times

thereafter.

    61. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone from July 2020 through the present day, using an ATDS and without his prior consent.

    62. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

    63. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to contact consumers on their cellular phones.

    64. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

    65. Upon information and belief, Defendant’s phone system can store telephone numbers to be

called, using a random or sequential number generator, which it may very well have used to call

Plaintiff on his cellular phone.

    66. The calls placed by Defendant to Plaintiff were regarding business activities and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).



                                                10
    Case: 1:20-cv-05040 Document #: 1 Filed: 08/27/20 Page 11 of 11 PageID #:11




   67. Defendant, through its agents, vendors, representatives, subsidiaries, and/or employees

acting within the scope of their authority acted intentionally in violation of 47 U.S.C.

§227(b)(1)(A)(iii).

   68. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

      WHEREFORE, Plaintiff, NATHANIEL PHILLIPS, respectfully requests that this
Honorable Court enter judgment in his favor as follows:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further communicating with Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands a trial by jury.

Dated: August 27, 2020                               Respectfully Submitted,
                                                     /s/ Majdi Y. Hijazin

                                                     Majdi Y. Hijazin, Of Counsel
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     Phone: (630) 575-8181
                                                     Fax: (630) 575-8188
                                                     mhijazin@hijazinlaw.com




                                                11
